Title: To Benjamin Franklin from Baynton, Wharton & Morgan, 28 August 1766
From: 
To: 


Dear Sir
Philadelphia Augst. 28th 1766
We are now to acknowledge the Receipt of your very kind Favors, of the 26th February, the 10th of May and the 8th of June; and at the same Time, to do Ourselves the pleasure of heartily thanking you, for your many and great Kindnesses to Us.

It was with inexpressible Joy We received your Congratulations on the Repeal of the Stamp Act; and found the several agreable Alterations, in the Commercial Laws. These are Events, which will undoubtedly restore the Affections of the Americans, to the Mother Country; As They clearly demonstrate On her part, An Inclination to act justly and equaly, with her Children.
Our Enemys, on your Side the Atlantic, will find Themselves much disapointed, in their Expectation, That the Repeal of the Stamp Act will incite fresh Demands, from the Colonists and aggravate their intemperete Behaviour. Be assured it has had and will have, a very contrary Effect.
America has been fortunate, in having her Liberties, Rights and Commerce fully and firmly explained; And We shall ever esteem it, very Providential, That you was called to the Bar of the House of Commons, As We are convinced, Its Members were in a great Measure Strangers, to the true Interest of Great Britain, Until you so wisely and firmly delineated it to Them; For Which, both that Kingdom and her Colonies, are Under the strongest Obligations to you.
Your Friends received the highest Gratification in the perusal of your Examination and They anxiously looked for the Arrival of the last Packet, As They flattered Themselves, They should have One, They could print; But They are greatly disapointed. The One Mr. Hall has—He has been very industrious, in the reading to different large Companys; and the Demand for it, from all Parts of the province, is beyond Conception.
Your Enemys acknowledge—That if it is genuine—You have been the great Defender of their Liberties—But They affect to doubt its Authenticity, As it is not signed, by the Clerk of the House. They are, as Mr. Pope says “Willing to wound, But yet afraid to strike”—It has had a very happy Effect, In confirming the wavering, awakening the Neutrals and dividing Our Opposites.
Our Mr. Wharton returned last Month from Fort Pitt. He was there, during the Treatys, Which Mr. Croghan held with the six Nations, Shawanese and Delawares. And We assure you, it was happy for these Provinces, That this Gentleman went thither, As the Natives were greatly incensed, at the repeated Murders of their Relations. We know you are truly interested, in the Welfare of America and Therefore for your Amusement, We will give you a Detail, of What passed at the Treaty. The Indians remonstrated to Mr. Croghan, That Out of Pity, to their Women and Children and Not from Fear, They had agreed to preliminaries of Peace, with Colonel Bouquet. That They had sent Hostages to Sir William Johnson to ratify the same. That as a proof of their Sincerity, They had appointed some Chiefs to attend Him (Croghan) last Year, to the Illinois; That some of those, had fallen in Our Service and That No One Instance could be adduced, of their having violated the Terms of the Pacification, Although They had received reiterated provocation, by the Butchery of their People. They also urged, That We boasted of Laws to regulate Our Inhabitants; Wherefore Our Wise Men was, in their Opinion, answerable for their Conduct; But as to Them, They had no Influence Over their Warriors, more than what their Advice and Address could effect and Therefore They were apprehensive, a Rupture would soon insue between Them and Us, unless some speedy and effectual Measures were made Use of, to restrain Our frontier People from settling On Lands, Not yet sold by Them and from killing their Hunters and Warriors, as They passed thro’ it.
They very justly added. That if an Indian killed an Englishman, The News was instantly communicated to all the Goverments; and the Frontier Inhabitants stood ready, to kill the first Native They saw. They also Observed, That They had evinced by their Behaviour, How well disposed They were to keep the Peace and That if They had been actuated, by the same principles, as The White Men, They would ’Ere then, have ballanced the Account of Murder. They concluded, by representing in the most pathetick and cogent Terms, The absolute Necessity of a permanent Boundary, being fixt between Them and Us—Over Which, no White Man should be suffered to hunt.
If Unhappily Orders should not soon be received by Sir William Johnson, for the purchasing this Boundary—We tremble for the Consequence, As the Indians will not Only consider Themselves triffled With, in respect to it (as so long Time is elapsed, since Sir William, in the Spring 1765 called Them together, by Order of the Lords of Trade and obtained their Consent to the Sale of it)—But They will consider all those, who have seated Themselves, On the West side of the Allegany Mountain, as Intruders on their Country; Whilst the Settlers, confident in their Numbers, It is to be feared, will persevere in their Murders—Wherefor Hostilitys may be justly expected the approaching Fall or Winter, The fatal Consequences of Which, all the Middle Colonies must soon feel, As We know from melancholy Experience, That tho’ Indians, may at first, direct their Resentment, to its proper Objects—Yet They soon forget, the partial Provocation, and quickly involve all White Men, in One general Predicament. We would fain hope, This will not occur, As We trust, before Now, Orders are transmitted, for the purchasing this Boundary.
If this was once done—The present great Cause of Quarrels, between the Indians and Us would be fully removed; For at present, there are about Two hundred Families settled on unpurchased Land On Red Stone and Cheat Rivers, in Virginia. The Natives conceive Themselves, very ill treated by this Settlement; Wherefore frequent Disputes, happen between their Warriors (When on their Rout to, or returning from War, against the Cherokees) and the Settlers. An unhappy Instance of Which is the killing, ten six Nation Indians, On the 10th of June.

By Order of General Gage, a party of Twenty Soldiers with a Lieutenant, accompanied by two Mingo Chiefs, went from Fort-Pitt On the 18th of June, to desire these Intruders, to remove from thence—But their Errand was fruitless. They declared, They would not retire.
Our Hearts are impress’d with the liveliest Sense of Gratitude, for the unwearied Pains, you have taken, in respect to the Indian Grant and We have not the least Doubt, But your Friendship for Our Families, will not lose Sight of so great an Object, for Us. We have expended a vast Deal of Time and Money, to bring Matters to the Issue, We took the Freedom of mentioning, in March last; Wherefore if We should be disapointed, It will be realy, very distressing to Us; But We cannot suffer such a Thought to exist, with Us, When We reflect upon the Justice of Our Application and the policy of gratifying the Indians, in making Recompense, for their Robberys.
This Subject is of so very interesting and important a Nature to Us—That We trust your Goodness will rather smile, than frown at us—If Our Anxiety should impel us, to dwell so circumstantialy, Upon it, As now to Mention, What perhaps We have repeated before. We will however, be as brief, as possible.
Sir William Johnson has been and is very desirous, to do us an essential Piece of Service, in respect to Indian Losses and Therefore When He was directed, to treat with the six Nations, About a Boundary, He took that Opportunity, of requiring Them to grant a Part of the Country, within that Boundary by way of Retribution for their Robbery. Which They agreed to; That is, When the Treaty is to be held, for the ascertaining and paying for the Land, within it, They will acquaint Sir William, That They will Not receive any Pay from the Crown, for such a particular part of the Land, Within the Boundary (Which We shall take Care to be limited, by Natural and immoveable Bounds)—As They give it, to the Indian Traders, As a Restitution for the Goods, They stole from Them.
You will please therefore, Good Sir, to Observe That the Order to Sir William, for purchasing this Boundary, is the Basis, On Which, We can Only Obtain the Indian Grant; for Unless, that is ordered to be purchased, The Indians cannot give Us the Land, Which They are willing to present Us, with. We are afraid, We are tedious; But We hope the great Significance of the Subject, will apologize, for any seeming Tautology.
When the Boundary is Obtained, We apprehend it will be indispensably Necessary; That the respective Goverments should immediately pass Laws, declaring, That any Person Who shall hunt On Lands, to the Westward thereof, shall suffer Death and That all Offences committed in any Frontier County, On Indians Or their Property, shall be tried in some of the interior Ones; For without something of this sort is done, We are convinced, from the Temper and Practise of the Frontier People, No Example will be made of the Aggressors, As They are generaly, so religiously infatuated, as to esteem it a Virtue, to extirpate the Heathen. Of Consequence frequent Causes of just Complaint will be made by the Natives. After Mr. Croghan had satisfied, The six Nations Shawanese and Delawares at Fort Pitt, in respect to the Murder of their Bretheren—He acquainted Them, That He was going to the Illinois, to treat with the Numerous Nations in that Country, and it would be agreable to Him, If They would appoint a Deputation of their Chiefs and Warriors, to accompany Him; That so the Tribes below, might know from Themselves, That all the Northern Indians, had renewed the Covenant of Peace, with their Fathers, the English.
They made a most friendly Answer to his Speech and told Him —They much approved of his Errand and That They had appointed Deputys to attend Him; and More would join Him, at the Mouth of Sciota.
He left Fort Pitt on the 18th of June, accompanied by Our Partner, Mr. Morgan and about 120 six Nation Chiefs and Warriors.
He arrived safe at Sciota—held a very satisfactory Treaty with the Indians in that Country and On the 7th of July, set Off, for the Illinois attended with the above Chiefs and Warriors and a very respectable Deputation from the Shawanese Delawares &c.
The French notwithstanding the specious Covering of surrendring New Orleans to the Spaniards, are very industrious, in making their Settlement, On the West Side of the Missisipi and have gone great Lengths, in poisoning the Minds of the Indians, against Us; But We apprehend, Mr. Croghan will now essentialy weaken their Interest, As He takes with Him, such a powerfull Representation, from the Northern Tribes; Who are esteemed by those, below, as judicious Councellors and great Warriors:
At the same Time, That He is treatying at the Illinois—Sir William is gone to Meet Pondiac and a Number of the Western Chiefs at Oswego. And happy would it be for Great Britain and her Colonies, if She was immediately to counteract the French; by establishing a civil Goverment in the Illinois Country.
Such a Goverment, if the Governor was a person well esteemed by the Natives and accustomed to Indian Affairs, would soon have a considerable Number of Inhabitants, Whereby the British Garrisons in that extensive Country, would be certainly and cheaply supplied with Provissions (and not subject to be starved Out, Whenever The Indians thought proper, to intercept Our Convoys.) The Natives regularly and cheaply furnished with Goods and the Indian Police, conducted with Spirit and Address, Which upon its present Establishment, is impossible; As Sir William and Mr. Croghan reside at too great a Distance from the numerous Tribes, Who inhabit on the Waters emptying into the Missisipi.
We are truly thankfull to you, for the kind assistance you gave Mr. Neave, in respect to Our Insurance down[?] the Ohio. We are certain it contributed Much to the effecting it, from the just Opinion, Which the Gentlemen Underwriters, had of your great Knowledge and probity.
We have the pleasure of informing you, That Our Batteaus are all safely arrived. They had ten Days passage from Fort Pitt to the Mouth of the Ohio and ten Days from thence to Fort Chartres.
They met several partys of Indians, On their passage; Who were all friendly to Them.
The Trade was just beginning, as Our Messenger came away And it had a very favorable Appearance.
We esteem it, a Mark of the Friendship, you honour Us With, in recommending Mr. Sevells to Us. Be assured We shall make it a point, to render Him all the Assistance in Our Power.
We are entirely of Opinion with you, That the brewing of London Porter, As He is perfectly acquainted, with it, will be attended with great Advantage, As it is a Liquor, much esteemed both here and in New York.
The many Changes in the Ministry have been a vast Delay to your Negociations, But We live in Hopes, That ’Ere the Spring, We shall experience a happy Relief from proprietary Despotism. We ardently pray, That your Excursion to Germany will restore your Health and That you may return with Vigour. With the sincerest Respect and Regard We Are Dear Sir your Much Obliged Servants
Baynton Wharton & Morgan
Benjamin Franklin Esqr.
 
Endorsed: Baynton Wharton & Morgan. Augt. 28. 1766. Very importunate about the Boundary. to be urged with the Miny.
